DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21, 26 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the synchronization signal block is a synchronization signal block of a second cell or a second carrier of the second network device” is vague because there is no a first cell or a fist carrier in claims 18, 24 and 31.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZTE “3GPP TSG-RAN WG2 Meeting #101 R2-1802164” [IDS].
Regarding claim 31,  ZTE discloses a communication method, comprising:
 receiving frequency information and type information of at least one synchronization signal block, wherein the type information of the at least one synchronization signal block indicates whether the at least one synchronization signal block supports initial access, camping, cell reselection, or cell selection (CD-SSB associated with the RMSI supports cell camping and is configured with a reserved value indicating that the relevant SSB is not associated with RMSI. Type 1: SSB located on the sync raster and associated with RMSI;  SSB can be detected by UE and with reception of the associated RMSI, UE can camp the cell. Type 2: SSB can also be detected by UE without associated RMSI, the UE may redirect to the next Type SSB [see page 1 and page 8 last paragraph]); and measuring the at least one synchronization signal block based on the frequency information and the type information of the at least one synchronization signal block (“-UE determines which MO corresponds to the serving cell frequency from the frequency location of the cell defining SSB that is contained within the serving cell” [page 3]).

Regarding claim 32, ZTE discloses wherein measuring the at least one synchronization signal block based on the frequency information and the type information of the at least one synchronization signal block comprises: measuring, based on the frequency information, a first synchronization signal block of the at least one synchronization signal block that supports initial access, camping, cell reselection, or cell selection (Type 1: SSB located on the sync raster and associated with RMSI;  SSB can be detected by UE and with reception of the associated RMSI, UE can camp the cell. Type 2: SSB can also be detected by UE without associated RMSI, the UE may redirect to the next Type SSB [see page 1 and page 8 last paragraph]).

Regarding claim 33, ZTE discloses wherein the at least one synchronization signal block comprises a synchronization signal block of a first cell or a first carrier of a first network device (SSB can be detected by UE and with reception of the associated RMSI, UE can camp the cell).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18-19, 22-25 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE “3GPP TSG-RAN WG2 Meeting #101 R2-1802164” [IDS] in view of KESKITALO et al. (US 2021/0176670).
Regarding claim 18, ZTE discloses a communication method, comprising: 
determining, by a first network device, first information, wherein the first information comprises type information of a first synchronization signal block, and the type information of the first synchronization signal block indicates whether the first synchronization signal block supports initial access, camping, cell reselection, or cell selection (CD-SSB associated with the RMSI supports cell camping and is configured with a reserved value indicating that the relevant SSB is not associated with RMSI. Type 1: SSB located on the sync raster and associated with RMSI;  SSB can be detected by UE and with reception of the associated RMSI, UE can camp the cell. Type 2: SSB can also be detected by UE without associated RMSI, the UE may redirect to the next Type SSB [see page 1 and page 8 last paragraph]). Further, ZTE discloses SSB based intra-frequency and inter-frequency measurement and the determination of the MO corresponding to the serving cell frequency is given via the CD-SSB [page 3]. However, ZTE  does not expressly disclose sending, by the first network device, the first information to a second network device.
KESKITALO teaches a technique includes sending, by a relay node to a candidates base station via a base station-to-base station connection [0006]. More specifically, KESKITALO shows [Fig. 3] that serving BS 310 and target BS 320/RN 330 communicating via X2 interference. BS part 334 of the RN 330 may provide BS function to serve the UEs in the RN cell, which may include, for example, SSB [0050]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify ZTE with the teaching of KESKITALO in order to provide significant improvement in wireless performance [0005].

Regarding claim 24, ZTE discloses a communication method, comprising: sending, by the second network device to a terminal device,  information indicating a first synchronization signal block of the one or more synchronization signal blocks, the information comprises type information of one or more synchronization signal blocks, and the type information of the one or more synchronization signal blocks indicates whether the one or more synchronization signal block support initial access, camping, cell reselection, or cell selection (CD-SSB associated with the RMSI supports cell camping and is configured with a reserved value indicating that the relevant SSB is not associated with RMSI. Type 1: SSB located on the sync raster and associated with RMSI;  SSB can be detected by UE and with reception of the associated RMSI, UE can camp the cell. Type 2: SSB can also be detected by UE without associated RMSI, the UE may redirect to the next Type SSB [see page 1 and page 8 last paragraph]). ZTE does not expressly disclose receiving, by a second network device, first information from a first network device.
KESKITALO teaches a technique includes sending, by a relay node to a candidates base station via a base station-to-base station connection [0006]. More specifically, KESKITALO shows [Fig. 3] that serving BS 310 and target BS 320/RN 330 communicating via X2 interference. BS part 334 of the RN 330 may provide BS function to serve the UEs in the RN cell, which may include, for example, SSB [0050]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify ZTE with the teaching of KESKITALO in order to provide significant improvement in wireless performance [0005].
 
Regarding claims 19 and 25, ZTE discloses wherein the first synchronization signal block is a synchronization signal block of a first cell or a first carrier of the first network device (SSB can be detected by UE and with reception of the associated RMSI, UE can camp the cell).

Regarding claims 22 and 29, ZTE in view of  KESKITALO discloses all the claim limitations as stated above. Further, KESKITALO teaches wherein the first network device is a centralized unit, and the second network device is a distributed unit; or the first network device is a distributed unit, and the second network device is a centralized unit (RN-UE part 332 replies with HO complete on RRC layer to target cell/candidate BS 320 [0102]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify ZTE with the teaching of KESKITALO in order to improve HO reliability for BH link [0101].

Regarding claims 23 and 30, ZTE in view of  KESKITALO discloses all the claim limitations as stated above. Further, ZTE  discloses wherein the first information further comprises at least one of following information: measurement information of the first synchronization signal block (UE determines which MO corresponds to the serving cell frequency from the frequency location of the cell defining SSB that is contained within the serving configuration [page 3]).

Regarding claims 27 and 28, ZTE  discloses wherein the second information comprises frequency information and type information of the first synchronization signal block, the first SSB being a cell-defined (CD-SSB associated with the RMSI supports cell camping and is configured with a reserved value indicating that the relevant SSB is not associated with RMSI).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (US 2021/0136663) discloses system message block transmission method, base station and user equipment.
Si et al. (US 2019/0306832) discloses method and apparatus for supporting large subcarrier spacing for SS/PBCH block.
ZHOU et al. (US 2018/0279238) discloses method and device for transmitting and receiving SSB in 5G system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	May 6, 2022